Case 20-11434 Doc 15 Filed 08/12/20 Entered 08/12/20 10:04:37 Main Document Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA



   IN RE
                                                                             BANKRUPTCY NO.

   Nancy Eleby
                                                                               20-11434

                                                                            SECTION A
   DEBTOR
                                                                             CHAPTER 7


                                               ORDER

            Considering the Application to Have the Chapter 7 Filing Fee Waived filed by the Debtor
   (P-3);

           IT IS ORDERED sua sponte that a hearing on the Application to Have the Chapter 7
   Filing Fee Waived filed by the Debtor (P-3) is hereby scheduled for September 23, 2020 at 1:00
   p.m. The parties are to participate by phone and dial in at 1(888) 684-8852, access code:
   9318283.

           IT IS FURTHER ORDERED that any written objection to the Application be filed no
   later than seven (7) days prior to the scheduled hearing.

                   New Orleans, Louisiana, August 12, 2020.




                                                MEREDITH S. GRABILL
                                                UNITED STATES BANKRUPTCY JUDGE
